DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 09/11/2019, 01/19/2021, 01/21/2021, and 02/01/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 4, lines 13-16 recite the variables of X [LRV] and Y [LRV] to satisfy a formula. However, no formula is provided to be satisfied besides an inequality of 5 ≤ X+Y ≤ 10. However, this inequality does not describe a formulaic relationship, and does not allow one of ordinary skill in the art to recognize how the performance of the sterilization process could be determined. Further, it is unclear how the inequality relates to the “sterilizing 
For purposes of rejection, the “formula” of claims 1 and 4 will be interpreted as 1/10X+Y as is described in ¶ [0063] of the specification.
Claims 2-3 and 5-6 are also rejected due to their dependence upon claims 1 and 4.

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “assuming sterilizing ability in the preform sterilization step … a following formula is satisfied.” This is identified as a mental process because it is not clear who or what is making the “assumption” as claimed in claims 1 and 4. This judicial exception is not integrated into a practical application because this process could practically be performed in the human mind. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite the process of “assuming” a sterilization level alone.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2010235209 A) in view of Iwashita (JP 2010036973 A).

Regarding claim 1, Hayakawa teaches an aseptic filling method (See Figs 2 & 5) comprising:
a preform sterilization step where a preform is sterilized (See Fig 2A & ¶ [0015] - "...transport path (21, etc.) for continuously traveling the reform (1) and the container (2) is provided, and the nozzle (24) for spraying the hydrogen peroxide mist or gas (K) on the preform (1), and the hydrogen peroxide mist..."); a preform heating step where the sterilized preform is heated to a molding temperature (See ¶ [0015] - "...Alternatively, the heater (19b) that heats the preform (1) sprayed with the gas (W) to pre-sterilize the preform and put it in a heated state suitable for blow molding..."); a molding step where the heated preform is molded into a container (See Figs 2C & 2D. See further ¶ [0015] - "...A mold (4) to be blow-molded into 2), a main sterilization means (6) to main sterilize the blow-molded container (2)...");
(See Fig 3E & 3F. See further ¶ [0016] - "...Sterile air (K) is blown onto the sterilizing nozzle (6) that blows the condensed mist (M) or gas (G) and the container (2) that is sprayed with the condensed mist (M) or gas (G) of hydrogen peroxide..." See further ¶ [0045] - "The bottle 2 is continuously sterilized as shown in FIG. 3 (E) while continuously running after molding. 351 This main sterilization is performed by spraying mist M or gas G of hydrogen peroxide, which is a sterilizing agent, from the sterilizing nozzle 6..."); a filling step where the sterilized container is filled with sterilized contents in an aseptic atmosphere (See Fig 3G. See further ¶ [0055] - "...the beverage a is filled into the bottle 2 from the filling nozzle 10 as shown in FIG. 3 (G)..."); end a sealing step where the container filled with the contents is sealed by a sterilized lid member (See Fig 3H. See further ¶ [0055] - "After air rinsing, the beverage a is filled into the bottle 2 from the filling nozzle 10 as shown in FIG. 3 (G), and is sealed with a cap 3 which is a lid as shown in FIG. 3 (H)."), the preform and the container being made to continuously travel (See Fig 5 illustrating that the preform and the container travels in a continuous manner).
	Hayakawa does not specifically teach wherein assuming sterilizing ability in the preform sterilization step as X [LRV], and sterilizing ability within a range from the preform heating step to the container sterilization step as Y [LRV], a following formula is satisfied.
	Iwashita teaches wherein assuming sterilizing ability in the preform sterilization step as X [LRV], and sterilizing ability within a range from the preform heating step to the container sterilization step as Y [LRV], a following formula is satisfied (See ¶ [0002] describing that the sterility level {after sterilization} is 1/10^6. Based on the above interpretation of the claimed formula, the formula would be satisfied {1/10^X+Y; wherein 5 ≤ X+Y ≤ 10}).
X+Y with the motivation that such sterilization is recognized as an international level of sterility, as recognized by Iwashita in ¶ [0002].

Regarding claim 2, Hayakawa further teaches wherein the preform sterilization step is performed by performing any one, two or more selected from contact of a sterilizer with the preform, irradiation with electron beam to the preform, irradiation with light containing ultraviolet rays to the preform, contact of hot water with the preform, and contact of superheated steam with the preform (See ¶ [0015] - "...A transport path (21, etc.) for continuously traveling the reform (1) and the container (2) is provided, and the nozzle (24) for spraying the hydrogen peroxide mist or gas (K) on the preform (1), and the hydrogen peroxide mist. Alternatively, the heater (19b) that heats the preform (1) sprayed with the gas (W) to pre-sterilize the preform and put it in a heated state suitable for blow molding, and the heated preform (1) in a container (1)...").

Regarding claim 3, Hayakawa further teaches wherein the container sterilization step is performed by performing any one, two or more selected from contact of a sterilizer with the container, irradiation with electron beam to the container, irradiation with light containing ultraviolet rays to the container, contact of hot water with the container, and filling of the container with heated contents (See ¶ [0045] - "The bottle 2 is continuously sterilized as shown in FIG. 3 (E) while continuously running after molding. 351 This main sterilization is performed by spraying mist M or gas G of hydrogen peroxide, which is a sterilizing agent, from the sterilizing nozzle 6...").

Regarding claim 4, Hayakawa teaches an aseptic filling apparatus (See Figs 2 & 5) provided with a conveying path which causes a preform and a container to continuously travel until the preform is molded into the container (See Fig 5 illustrating that the preform and the container travels in a continuous manner), the container is filled with contents (See ¶ [0055]), and the container is sealed by a lid (See ¶ [0055]), the aseptic filling apparatus comprising:
a preform sterilizing device configured to sterilize the preform (See Fig 2A & ¶ [0015] - "...transport path (21, etc.) for continuously traveling the reform (1) and the container (2) is provided, and the nozzle (24) for spraying the hydrogen peroxide mist or gas (K) on the preform (1), and the hydrogen peroxide mist...");
a heating unit configured to heat the sterilized preform to a molding temperature (See ¶ [0015] - "...Alternatively, the heater (19b) that heats the preform (1) sprayed with the gas (W) to pre-sterilize the preform and put it in a heated state suitable for blow molding...");
a molding unit configured to blow-mold the preform, which is heated to the molding temperature, into the container (See Figs 2C & 2D. See further ¶ [0015] - "...A mold (4) to be blow-molded into 2), a main sterilization means (6) to main sterilize the blow-molded container (2)...");
a container sterilizing device configured to sterilize the container which is blow molded (See Fig 3E & 3F. See further ¶ [0016] - "...Sterile air (K) is blown onto the sterilizing nozzle (6) that blows the condensed mist (M) or gas (G) and the container (2) that is sprayed with the condensed mist (M) or gas (G) of hydrogen peroxide..." See further ¶ [0045] - "The bottle 2 is continuously sterilized as shown in FIG. 3 (E) while continuously running after molding. 351 This main sterilization is performed by spraying mist M or gas G of hydrogen peroxide, which is a sterilizing agent, from the sterilizing nozzle 6...");
a filling device configured to fill the sterilized container with sterilized contents (See Fig 3G. See further ¶ [0055] - "...the beverage a is filled into the bottle 2 from the filling nozzle 10 as shown in FIG. 3 (G)..."); and
a sealing device configured to seal the container, which is filled with the contents, with a sterilized lid member, the preform sterilizing device, the heating unit, the molding unit, the container sterilizing device, the filling device, and the sealing device being provided along the conveying path (See Fig 3H. See further ¶ [0055] - "After air rinsing, the beverage a is filled into the bottle 2 from the filling nozzle 10 as shown in FIG. 3 (G), and is sealed with a cap 3 which is a lid as shown in FIG. 3 (H)." See further Figs 2 & 5 illustrating that the above devices are provided along the conveying path).
	Hayakawa does not specifically teach wherein assuming sterilizing ability of the preform sterilizing device as X [LRV], and sterilizing ability within a range from the heating unit to the container sterilizing device as Y [LRV], a following formula is satisfied.
	Iwashita teaches wherein assuming sterilizing ability of the preform sterilizing device as X [LRV], and sterilizing ability within a range from the heating unit to the container sterilizing device as Y [LRV], a following formula is satisfied (See ¶ [0002] describing that the sterility level {after sterilization} is 1/10^6. Based on the above interpretation of the claimed formula, the formula would be satisfied {1/10^X+Y; wherein 5 ≤ X+Y ≤ 10}).
X+Y with the motivation that such sterilization is recognized as an international level of sterility, as recognized by Iwashita in ¶ [0002].

Regarding claim 5, Hayakawa further teaches wherein the preform sterilizing device performs any one, two or more selected from contact of a sterilizer with the preform, irradiation with electron beam to the preform, irradiation with light containing ultraviolet rays to the preform, contact of hot water with the preform, and contact of superheated steam with the preform (See ¶ [0015] - "...A transport path (21, etc.) for continuously traveling the reform (1) and the container (2) is provided, and the nozzle (24) for spraying the hydrogen peroxide mist or gas (K) on the preform (1), and the hydrogen peroxide mist. Alternatively, the heater (19b) that heats the preform (1) sprayed with the gas (W) to pre-sterilize the preform and put it in a heated state suitable for blow molding, and the heated preform (1) in a container (1)...").

Regarding claim 6, Hayakawa further teaches wherein the container sterilizing device performs any one, two or more selected from contact of a sterilizer with the container, irradiation with electron beam to the container, irradiation with light containing ultraviolet rays to the container, contact of hot water with the container, and filling of the container with heated contents (See ¶ [0045] - "The bottle 2 is continuously sterilized as shown in FIG. 3 (E) while continuously running after molding. 351 This main sterilization is performed by spraying mist M or gas G of hydrogen peroxide, which is a sterilizing agent, from the sterilizing nozzle 6...").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731